Pee Cueiam,
Old Forge borough was created and erected out of a portion of Old Forge township in Lackawanna county, leaving a portion of the original township less than a mile square outside the limits of the borough. The land remaining in the township, although valuable, was sparsely populated.
The school directors of the township filed their petition in the quarter sessions, asking for “ an equitable adjustment in accordance with the terms of the 11th section of the act of 1862 of all matters between the said school districts,” namely, pid Forge borough school district and Old Forge township school district. The petition was duly answered by the Old Forge borough district, a commissioner was appointed who reported the facts, including the value of the property contained in the new district, the indebtedness of the old district and all other facts pertinent to the inquiry.
After careful consideration and an opinion filed, the court awarded to the Old Forge township school district the sum of 13,026.64 as “ the proper amount to be paid by the borough of Old Forge school district to the township of Old Forge school district. ” The mode by which this result was reached was entirely fair and equitable and, after a careful examination of all the facts found by the commissioner and considered bj^ the .court, we can see no error in the result. The opinion of the court below fully covers all the points in the case and justifies the conclusion.
By the 1st section of the Act of May 8,1854, P. L. 617, “ every township, borough and city of this commonwealth or which shall be hereafter erected, shall constitute and be a school district, subject to the provisions of this act.” We know of and have been pointed to no act of assembly which limits the size or population of a township or which prescribes the size or population of a school district.
The maintenance of a school is practically the same, whethej.' *243the scholars be many or few, and we cannot say, nor could the court below arbitrarily say, that the school directors should provide for the children of school age within said district by sending them without the district to secure school facilities.
It is scarcely necessary to say that the title of the school directors to the office to which they seem to have been legally elected cannot be impeached in this collateral proceeding.
The opinion of the court below fairly covers all the questions involved and a further discussion of the subject would, therefore, seem to be superfluous. The decree of the court below is affirmed and the appeal dismissed at the cost of the appellant.